Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 51



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

   AUDEMARS PIGUET HOLDING SA,
   COMPAGNIE DES MONTRES LONGINES,
   FRANCILLON S.A., HENRI STERN WATCH
   AGENCY, INC., HUBLOT SA, GENÈVE, LVMH
   SWISS MANUFACTURES SA, MOVADO LLC,
   OMEGA SA, PAMP SA, TISSOT SA, and TURLEN
   HOLDING SA,

                          Plaintiffs,

   vs.

   THE INDIVIDUALS, PARTNERSHIPS AND
   UNINCORPORATED ASSOCIATIONS IDENTIFIED
   ON SCHEDULE “A,”

                          Defendants.
                                                             /

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiffs, Audemars Piguet Holding SA, Compagnie des Montres Longines, Francillon

  S.A., Henri Stern Watch Agency, Inc., Hublot SA, Genève, LVMH Swiss Manufactures SA,

  Movado LLC, Omega SA, Pamp SA, Tissot SA, and Turlen Holding SA (collectively

  “Plaintiffs”), hereby sue Defendants, Individuals, Partnerships, and Unincorporated Associations

  identified on Schedule “A” (collectively “Defendants”). Defendants are promoting, selling,

  offering for sale, and/or distributing goods bearing counterfeits and confusingly similar

  imitations of Plaintiffs’ trademarks within this district through various Internet based e-

  commerce stores, social media accounts, and commercial Internet website operating under their

  seller identities and domain names set forth on Schedule “A” hereto (the “Seller IDs and Subject

  Domain Name”). In support of their claims, Plaintiffs allege as follows:
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 51



                                   JURISDICTION AND VENUE

          1.     This is an action for federal trademark counterfeiting and infringement, false

  designation of origin, common law unfair competition, and common law trademark

  infringement, pursuant to 15 U.S.C. §§ 1114, 1116, and 1125(a), The All Writs Act, 28 U.S.C. §

  1651(a), and Florida’s common law. Accordingly, this Court has subject matter jurisdiction over

  this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has

  supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiffs’ state law claims because

  those claims are so related to the federal claims that they form part of the same case or

  controversy.

          2.     Defendants are subject to personal jurisdiction in this district, because they direct

  business activities toward and conduct business with consumers throughout the United States,

  including within the State of Florida and this district through at least the Internet based e-

  commerce stores, social media accounts, or fully interactive commercial Internet website

  accessible in Florida and operating under the Seller IDs and Subject Domain Name.

          3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Defendants are,

  upon information and belief, aliens engaged in infringing activities and causing harm within this

  district by advertising, offering to sell, selling, and/or shipping infringing products into this

  district.

                                          THE PLAINTIFFS

          4.     Audemars Piguet Holding SA (“Audemars Piguet”) is a societe anonyme

  organized under the laws of Switzerland, having its principal office in Le Brassus, Switzerland.

  Audemars Piguet, through and in connection with related companies, designs, manufactures,

  markets, and sells watches and related goods throughout the world, including within this district,



                                                     2
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 51



  under multiple world-famous common law and federally registered trademarks including the

  trademarks identified in Paragraph 27 below.

           5.    Compagnie des Montres Longines, Francillon S.A. (“Longines”) is a corporation

  organized and existing under the laws of Switzerland with its principal place of business located

  in Saint-Imier, Switzerland. Longines manufactures, markets, and sells watches and related

  goods throughout the world, including within this district, under multiple world-famous common

  law and federally registered trademarks including the trademarks identified in Paragraph 33

  below.

           6.    Henri Stern Watch Agency, Inc. (“Henri Stern”) is a corporation organized and

  existing under the laws of the State of New York with its principal place of business in the

  United States New York, New York. Henri Stern is a subsidiary of Patek Philippe SA Geneve, a

  societe anonyme organized under the laws of Switzerland. Patek Philippe SA Geneve designs,

  develops, and markets Patek Philippe brand watches and related goods. Henri Stern is the

  exclusive importer and distributor of Patek Philippe brand watches in the United States. Patek

  Philippe SA Geneve and Henri Stern are collectively referred to herein as “Patek Philippe.”

  Patek Philippe designs, develops, markets, and sells watches and related goods throughout the

  world, including within this district, under multiple world-famous common law and federally

  registered trademarks including the trademarks identified in Paragraph 39 below.

           7.    Hublot SA, Genève (“Hublot”) is a societe anonyme organized under the laws of

  Switzerland with a principal place of business in Geneve, Switzerland. Hublot, through and in

  connection with related companies, designs, manufactures, markets, and sells watches and

  related goods throughout the world, including within this district, under multiple world-famous




                                                  3
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 51



  common law and federally registered trademarks including the trademarks identified in

  Paragraph 45 below.

         8.      LVMH Swiss Manufactures SA (“LVMH”) is a societe anonyme organized under

  the laws of Switzerland with a principal place of business in La Chaux-de-Fonds, Switzerland.

  LVMH, through and in connection with related companies manufactures, markets, and sells

  watches and related goods throughout the world, including within this district, under multiple

  world-famous common law and federally registered trademarks including the trademarks

  identified in Paragraph 51 below.

         9.      Movado LLC (“Movado”) is a limited liability company organized under the laws

  of the State of Delaware with its principal place of business in the United States in Wilmington,

  Delaware. Movado, through and in connection with related companies, manufactures, markets,

  and sells watches and related goods throughout the world, including within this district, under

  multiple world-famous common law and federally registered trademarks including the

  trademarks identified in Paragraph 57 below.

         10.     Omega SA (“Omega”) is a societe anonyme organized under the laws of

  Switzerland with its principal place of business located in Bienne, Switzerland. Omega

  manufactures, markets, and sells watches and related goods throughout the world, including

  within this district, under multiple world-famous common law and federally registered

  trademarks including the trademarks identified in Paragraph 63 below.

         11.     Pamp SA (“Pamp”) is a societe anonyme organized under the laws of Switzerland

  with its principal place of business located in Castel San Pietro, Switzerland. Pamp, through and

  in connection with related companies, manufactures, markets, and sells precious metals products,

  including semi-finished precious metals products for the watch industries, throughout the world,



                                                  4
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 51



  including within this district, under multiple world-famous common law and federally registered

  trademarks including the trademarks identified in Paragraph 69 below.

         12.     Tissot SA (“Tissot”) is a corporation organized and existing under the laws of

  Switzerland with its principal place of business located in Le Locle, Switzerland. Tissot

  manufactures, markets, and sells watches and related goods throughout the world, including

  within this district, under multiple world-famous common law and federally registered

  trademarks including the trademarks identified in Paragraph 75 below.

         13.     Turlen Holding SA (“Turlen”) is a societe anonyme organized under the laws of

  Switzerland with its principal place of business located in Les Breuleux, Switzerland. Turlen,

  through and in connection with related companies manufactures, markets, and sells watches and

  related goods throughout the world, including within this district, under multiple world-famous

  common law and federally registered trademarks including the trademark identified in Paragraph

  81 below.

         14.     Each Plaintiff is a member of the Federation of the Swiss Watch Industry FH

  (“the Federation”), a non-profit trade association with its principal place of business in Bienne,

  Switzerland. The Federation and its predecessors have been protecting the interests of the Swiss

  watch industry for more than 150 years. The Federation is the Swiss watch industry's leading

  trade association with nearly 500 members, representing more than 90% of Swiss firms active in

  the production and sale of watches, clocks and components. In 1999, the Federation created the

  Anti-Counterfeiting Group, which was established to combat common sources of counterfeit

  goods which cause a common harm to its members’ respective brands, individually and to the

  Swiss watch industry in its entirety, which results in further harm to each member’s brand. Since

  1999, the Federation through its anti-counterfeiting division, has worked with international law



                                                   5
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 51



  enforcement and government agencies to conduct raids and investigations of counterfeit

  operations, as well as raise public awareness regarding the issue. The aim of the Federation is to

  contribute to the protection and development of the Swiss Watch Industry, to represent the latter

  to the Swiss authorities and to foreign and international authorities, and to defend the interests of

  its members on a judicial level.

         15.     The Federation is authorized by the Swiss government to enforce the standards

  established by Swiss law concerning the geographical origin and quality associated with Swiss

  watches. As part of its efforts to protect the use the Swiss geographical designation for watches,

  the Federation obtained certification trademarks for the terms Swiss and Swiss Made

  (collectively, “Swiss Marks”), which are valid and registered on the Principal Register of the

  United States Patent and Trademark Office and are used in connection with watches and other

  horological instruments of Swiss origin. The Federation’s members, including Plaintiffs, expend

  substantial resources ensuring that their genuine goods meet the exacting standards established

  by the Federation as part of a combined effort to guarantee that consumers can expect certain

  quality attributes from watches, including components thereof, permitted to use the Swiss and

  Swiss Made Marks in combination with Plaintiffs’ own marks.

         16.     Defendants, through the sale and offering to sell of counterfeit and infringing

  versions of Plaintiffs’ respective branded products, are directly, and unfairly, competing with

  each Plaintiffs’ economic interests in the United States, including within the State of Florida and

  causing each Plaintiff harm within this jurisdiction.

         17.      Like many other famous trademark owners, Plaintiffs suffer ongoing daily and

  sustained violations of their respective trademark rights at the hands of counterfeiters and

  infringers, such as Defendants herein, who wrongfully reproduce and counterfeit Plaintiffs’



                                                    6
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 7 of 51



  respective trademarks for the twin purposes of (i) duping and confusing the consuming public

  and (ii) earning substantial profits across their e-commerce stores. The natural and intended

  byproduct of Defendants’ actions is the erosion and destruction of the goodwill associated with

  Plaintiffs’ respective famous names and trademarks, as well as the destruction of the legitimate

  market sector in which they operate.

         18.      In order to combat the indivisible harm caused by the combined actions of

  Defendants and others engaging in similar conduct, each year Plaintiffs expend significant

  resources in connection with trademark enforcement efforts, including legal fees, investigative

  fees, and support mechanisms for law enforcement such as field training guides and seminars.

  The exponential growth of counterfeiting over the Internet, particularly through online

  marketplace and social media platforms, has created an environment that require companies,

  such as Plaintiffs, to expend significant time and money across a wide spectrum of efforts in

  order to protect both consumers and themselves from the ill effects of confusion and the erosion

  of the goodwill connected to Plaintiffs’ respective brands.

                                         THE DEFENDANTS

         19.      Defendants are individuals, partnerships, and/or business entities of unknown

  makeup, each of whom, upon information and belief, either reside and/or operate in foreign

  jurisdictions, or redistribute products from the same or similar sources in those locations and/or

  ship their goods from the same or similar sources in those locations to shipping and fulfillment

  centers within the United States to redistribute their products from those locations. Defendants

  have the capacity to be sued pursuant to Federal Rule of Civil Procedure 17(b). Defendants

  target their business activities towards consumers throughout the United States, including within

  this district, through the operation of commercial Internet based e-commerce stores or social



                                                   7
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 8 of 51



  media accounts via the Internet marketplace websites or social media platforms under the Seller

  IDs or the fully Interactive commercial Internet website under the Subject Domain Name.

          20.      Defendants use aliases in conjunction with the operation of their businesses,

  including but not limited to those identified on Schedule “A.”

          21.      Defendants are the past and present controlling forces behind the sale of products

  bearing counterfeits and infringements of Plaintiffs’ trademarks as described herein using at least

  the Seller IDs and Subject Domain Name.

          22.      Defendants directly engage in unfair competition with Plaintiffs by advertising,

  offering for sale, and selling goods bearing counterfeits and infringements of one or more of

  Plaintiffs’ respective trademarks to consumers within the United States and this district through

  Internet based e-commerce stores, social media accounts, or commercial Internet website using,

  at least, the Seller IDs and Subject Domain Name, and additional seller identification aliases or

  domain names not yet known to Plaintiffs. Defendants have purposefully directed some portion

  of their illegal activities towards consumers in the State of Florida through the advertisement,

  offer to sell, sale, and/or shipment of counterfeit and infringing branded versions of one or more

  of Plaintiffs’ goods into the State.

          23.      Defendants have registered, established or purchased, and maintained the Seller

  IDs and Subject Domain Name. Defendants may have engaged in fraudulent conduct with

  respect to the registration of the Seller IDs and Subject Domain Name by providing false and/or

  misleading information to the Internet based e-commerce platforms or social media websites

  where they offer to sell and/or sell, or to their domain name registrar during the registration or

  maintenance process related to their respective Seller IDs and Subject Domain Name. Upon




                                                    8
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 9 of 51



  information and belief, many Defendants have registered and/or maintained their Seller IDs and

  Subject Domain Name for the sole purpose of engaging in illegal counterfeiting activities.

         24.      Defendants will likely continue to register or acquire new seller identification

  aliases and domain names for the purpose of selling and offering for sale goods bearing

  counterfeit and confusingly similar imitations of one or more of Plaintiffs’ trademarks unless

  preliminarily and permanently enjoined.

         25.      Defendants use their Internet-based businesses to infringe the intellectual

  property rights of Plaintiffs and others.

         26.      Defendants’ business names, i.e., the Seller IDs and Subject Domain Name,

  associated payment accounts, and any other alias seller identification names and domain names,

  used in connection with the sale of counterfeit and infringing goods bearing one or more of

  Plaintiffs’ trademarks are essential components of Defendants’ online activities and are one of

  the means by which Defendants further their counterfeiting and infringement scheme and cause

  harm to Plaintiffs. Moreover, Defendants are using one or more of Plaintiffs’ respective famous

  names and/or trademarks to drive Internet consumer traffic to their e-commerce stores, social

  media accounts, and/or website operating under the Seller IDs and Subject Domain Name,

  thereby increasing the value of the Seller IDs and Subject Domain Name and decreasing the size

  and value of Plaintiffs’ legitimate marketplace at Plaintiffs’ expense.

                              COMMON FACTUAL ALLEGATIONS

         Audemars Piguet’s Rights

         27.     Audemars Piguet is the owner of the following trademarks which are valid and

  registered on the Principal Register of the United States Patent and Trademark Office (the

  “Audemars Piguet Marks”):



                                                   9
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 10 of 51




                    Registration    Registration
     Trademark                                                     Class / Goods
                     Number            Date

     AUDEMARS
                      913,296       June 8, 1971 IC 014.Watch straps, and jewelry.
      PIGUET

                                                     IC 014. Watches and clocks and parts
                      965,112       July 31, 1973
                                                     thereof
                                                  IC 014 - watches, clocks, stop watches,
     AUDEMARS                                     time recorders, chronometers,
                     1,591,934     April 17, 1990
      PIGUET                                      chronographs, watch movements, and parts
                                                  of all the foregoing.
                                                  IC 014. Watches, wristwatches, [
                                                  chronometers, ] chronographs for use as
                     2,866,069     July 27, 2004
                                                  watches, watch faces and cases, all the
                                                  aforesaid goods being of Swiss origin
                                                     IC 014. namely, watch cases, watch bands,
                     2,873,707     August 17, 2004
                                                     watches, wristwatches

                                   September 21, IC 014. watch cases, watch bands, watches,
    ROYAL OAK        2,885,834
                                       2004      wristwatches
                                                 IC 014. Cuff links, pendants; jewelry,
                                                 bijouterie, timepieces, namely, watches,
                                                 watch making materials, namely, alarm
                     3,480,826      May 20, 2008 clocks, chronographs for use as timepieces
                                                 and watches, dials for clock-and-watch
                                                 making, boxes, caskets and cases for
                                                 timepieces and jewelry
                                                 IC 014. timepieces, namely, watches,
                                    October 13, wristwatches, clocks, chronographs for use
                     3,696,017
                                       2009      as watches, watch straps; clock dials, watch
                                                 cases
                                                 IC 014. Precious metals and alloys thereof
                                                 and goods made of precious metals or
                                                 coated therewith, namely, cufflinks,
                                                 pendants, watches, alarm clocks,
                                    February 10, chronographs for use as timepieces and
                     4,683,263
                                       2015      watches, dials for clock-and-watch making,
                                                 boxes, caskets and cases for timepieces and
                                                 jewelry, key rings of precious metal;
                                                 jewelry; precious stones; timepieces and
                                                 chronometric instruments
                                     December 8, IC 014. Jewelry, timepieces and
                     4,865,091
                                        2015     chronometric instruments

                                           10
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 11 of 51



  The Audemars Piguet Marks are used in connection with the manufacture and distribution of

  high-quality goods in the category identified above. True and correct copies of the Certificates

  of Registration for the Audemars Piguet Marks are attached hereto as Composite Exhibit “1.”

         28.     Long before the Defendants began their infringing activities complained of

  herein, the Audemars Piguet Marks have been used Audemars Piguet in interstate commerce to

  identify and distinguish Audemars Piguet’s high quality goods for an extended period of time

  and serve as symbols of Audemars Piguet’s quality, reputation and goodwill.

         29.     Audemars Piguet and related companies expend substantial resources developing,

  advertising and otherwise promoting the Audemars Piguet Marks. Audemars Piguet and related

  companies have spent significant monetary resources to extensively advertise and promote

  products under the Audemars Piguet Marks in magazines, newspapers, on the Internet and in

  other media worldwide, including the official Audemars Piguet website,

  www.audemarspiguet.com. The Audemars Piguet Marks qualify as famous marks as that term is

  used in 15 U.S.C. §1125(c)(1).

         30.     Further, Audemars Piguet and related companies extensively use, advertise, and

  promote the Audemars Piguet Marks in the United States in connection with the sale of high

  quality goods. As a result of these efforts, the Audemars Piguet Marks are widely recognized

  trademarks in the United States, and the trademarks have achieved secondary meaning as

  identifiers of high quality goods.

         31.     Audemars Piguet has carefully monitored and policed the use of the Audemars

  Piguet Marks and has never assigned or licensed the Audemars Piguet Marks to any of the

  Defendants in this matter.




                                                 11
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 12 of 51



         32.     Genuine goods bearing the Audemars Piguet Marks are widely legitimately

  advertised and promoted by Audemars Piguet and related companies, authorized distributors, and

  unrelated third parties via the Internet. Over the course of the several years, visibility on the

  Internet, particularly via Internet search engines such as Google, Yahoo!, and Bing has become

  increasingly important to Audemars Piguet’s overall marketing and consumer education efforts.

  Thus, Audemars Piguet and related companies expend significant monetary resources on Internet

  marketing and consumer education, including SEO strategies. Those strategies allow Audemars

  Piguet and its authorized retailers to fairly and legitimately educate consumers about the value

  associated with the Audemars Piguet Marks and the goods sold thereunder. Similarly,

  Defendants’ individual seller stores, user accounts, and website are indexed on search engines

  and compete directly with Audemars Piguet for space in the search results.

         Longines’ Rights

         33.     Longines is the owner of the following trademarks which are valid and registered

  on the Principal Register of the United States Patent and Trademark Office (the “Longines

  Marks”):

                          Registration      Registration
      Trademark                                                            Class / Goods
                           Number              Date

                                           September 10, IC 014. Watches, parts of watches, and
                            065,109
                                               1907      watchcases

                                                             IC 014. Watches and watch movements
                            668,956          October 28,
                                                             and parts thereof
                                                1958
                                                          IC 014. Clocks, Watches and Parts
                            1,328,417       April 2, 1985 Therefor, and Jewelry and Costume
                                                          Jewelry
                                                             IC 014. Watches and parts therefor, and
                            1,377,147      January 7, 1986
                                                             jewelry and costume jewelry.



                                                   12
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 13 of 51



  The Longines Marks are used in connection with the manufacture and distribution of high-

  quality goods in the category identified above. True and correct copies of the Certificates of

  Registration for the Longines Marks are attached hereto as Composite Exhibit “2.”

         34.     Long before the Defendants began their infringing activities complained of

  herein, the Longines Marks have been used by Longines in interstate commerce to identify and

  distinguish Longines’ high quality goods for an extended period of time and serves as symbols of

  Longines’ quality, reputation and goodwill.

         35.     Longines expends substantial resources developing, advertising and otherwise

  promoting the Longines Marks. Longines and related companies have spent significant

  monetary resources to extensively advertise and promote products under the Longines Marks in

  magazines, newspapers, in stores, on the Internet and in other media worldwide, including the

  official Longines website, www.longines.com. The Longines Marks qualify as famous marks as

  that term is used in 15 U.S.C. §1125(c)(1).

         36.     Further, Longines extensively uses, advertises, and promotes the Longines Marks

  in the United States in connection with the sale of high quality goods. As a result, the Longines

  Marks are widely recognized trademarks in the United States, and the trademarks have achieved

  secondary meaning as identifiers of high quality goods.

         37.     Longines has carefully monitored and policed the use of the Longines Marks and

  has never assigned or licensed the Longines Marks to any of the Defendants in this matter.

         38.     Genuine goods bearing the Longines Marks are widely legitimately advertised

  and promoted by Longines and related companies, authorized distributors, and unrelated third

  parties via the Internet. Over the course of the past several years, visibility on the Internet,

  particularly via Internet search engines such as Google, Yahoo!, and Bing has become



                                                    13
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 14 of 51



  increasingly important to Longines’ overall marketing and consumer education efforts. Thus,

  Longines and related companies expend significant monetary resources on Internet marketing

  and consumer education, including SEO strategies. Those strategies allow Longines and its

  authorized retailers to fairly and legitimately educate consumers about the value associated with

  the Longines Marks and the goods sold thereunder. Similarly, Defendants’ individual seller

  stores, user accounts, and website are indexed on search engines and compete directly with

  Longines for space in the search results.

         Patek Philippe’s Rights

         39.      Henri Stern is the owner of the following trademarks which are valid and

  registered on the Principal Register of the United States Patent and Trademark Office (the “Patek

  Philippe Marks”):

                         Registration         Registration
      Trademark                                                           Class / Goods
                          Number                 Date

                                              January 24,
   PATEK PHILIPPE           520,291                          IC 014 - watches.
                                                 1950

                                              February 11,
   PATEK PHILIPPE           764,655                        IC 014. Leather Straps for Wrist Watches
                                                 1964

  The Patek Philippe Marks are used in connection with the manufacture and distribution of high

  quality goods in the category identified above. True and correct copies of the Certificates of

  Registration for the Patek Philippe Marks are attached hereto as Composite Exhibit “3.”

         40.     Long before the Defendants began their infringing activities complained of

  herein, the Patek Philippe Marks have been used in interstate commerce to identify and

  distinguish Patek Philippe’s high quality goods for an extended period of time and serve as

  symbols of Patek Philippe’s quality, reputation and goodwill.




                                                    14
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 15 of 51



         41.     Patek Philippe expends substantial resources developing, advertising and

  otherwise promoting the Patek Philippe Marks. Patek Philippe has spent significant monetary

  resources to extensively advertise and promote products under the Patek Philippe Marks in

  magazines, newspapers, on the Internet and in other media worldwide, including the official

  Patek Philippe website, www.patek.com. The Patek Philippe Marks qualify as famous marks as

  that term is used in 15 U.S.C. §1125(c)(1).

         42.     Further, Patek Philippe extensively uses, advertises, and promotes the Patek

  Philippe Marks in the United States in connection with the sale of high quality goods. As a

  result of these efforts, the Patek Philippe Marks are widely recognized trademarks in the United

  States, and the trademarks have achieved secondary meaning as identifiers of high quality goods.

         43.     Patek Philippe has carefully monitored and policed the use of the Patek Philippe

  Marks and has never assigned or licensed the Patek Philippe Marks to any of the Defendants in

  this matter.

         44.     Genuine Patek Philippe branded goods are widely legitimately advertised and

  promoted by Patek Philippe, authorized distributors and unrelated third parties via the Internet.

  Over the course of the past several years, visibility on the Internet, particularly via Internet

  search engines such as Google, Yahoo!, and Bing has become increasingly important to Patek

  Philippe’s overall marketing and consumer education efforts. Thus, Patek Philippe expends

  significant monetary resources on Internet marketing and consumer education, including SEO

  strategies. Those strategies allow Patek Philippe and its authorized retailers to fairly and

  legitimately educate consumers about the value associated with the Patek Philippe Marks and the

  goods sold thereunder. Similarly, Defendants’ individual seller stores, user accounts, and website




                                                    15
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 16 of 51



  are indexed on search engines and compete directly with Patek Philippe for space in the search

  results.

             Hublot’s Rights

             45.   Hublot is the owner of the following trademarks which are valid and registered on

  the Principal Register of the United States Patent and Trademark Office (the “Hublot Marks”):

                           Registration     Registration
      Trademark                                                          Class / Goods
                            Number             Date
                                                           IC 014. Watches and Clocks and Parts
                                                           Therefor; Chronometers; Chronographs;
                               1,222,529   January 4, 1983
                                                           Costume Jewelry and Jewelry Made
                                                           Wholly or in Part of Precious Metals
                                                           IC 014: Timepieces and chronometric
                                                           instruments and parts thereof namely
                                                           watch cases, watch bands, watches used as
                                            September 26, chronographs, watches used as
       BIG BANG                3,149,003
                                                2006       chronoscopes, chronometers, watches,
                                                           wristwatches, dress watches, diving
                                                           watches, movements for clocks and
                                                           watches, movements for watches
                                                           IC 014: Jewellery; horological and
                                                           chronometric instruments, namely,
                                            November 24,
                               3,715,561                   watches, wristwatches, watchbands, watch
                                                2009
                                                           cases, dials, clocks, wall clocks,
                                                           chronometers, chronographs

  The Hublot Marks are used in connection with the manufacture and distribution of high-quality

  goods in the category identified above. True and correct copies of the Certificates of

  Registration for the Hublot Marks are attached hereto as Composite Exhibit “4.”

             46.   Long before the Defendants began their infringing activities complained of

  herein, the Hublot Marks have been used by Hublot in interstate commerce to identify and

  distinguish Hublot’s high quality goods for an extended period of time and serves as symbols of

  Hublot’s quality, reputation, and goodwill.



                                                   16
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 17 of 51



             47.   Hublot and related companies expend substantial resources developing,

  advertising and otherwise promoting the Hublot Marks. Hublot and related companies have

  spent significant monetary resources to extensively advertise and promote products under the

  Hublot Marks in magazines, newspapers, on the Internet and in other media worldwide,

  including the official Hublot website, www.hublot.com. The Hublot Marks qualify as famous

  marks as that term is used in 15 U.S.C. §1125(c)(1).

             48.   Further, Hublot and related companies extensively use, advertise, and promote the

  Hublot Marks in the United States in connection with the sale of high quality goods. As a result,

  the Hublot Marks are widely recognized trademarks in the United States, and the trademarks

  have achieved secondary meaning as identifiers of high quality goods.

             49.   Hublot has carefully monitored and policed the use of the Hublot Marks and has

  never assigned or licensed the Hublot Marks to any of the Defendants in this matter.

             50.   Genuine goods bearing the Hublot Marks are widely legitimately advertised and

  promoted by Hublot and related companies, authorized distributors, and unrelated third parties

  via the Internet. Over the course of the past several years, visibility on the Internet, particularly

  via Internet search engines such as Google, Yahoo!, and Bing has become increasingly important

  to Hublot’s overall marketing and consumer education efforts. Thus, Hublot and related

  companies expend significant monetary resources on Internet marketing and consumer

  education, including SEO strategies. Those strategies allow Hublot and its authorized retailers to

  fairly and legitimately educate consumers about the value associated with the Hublot Marks and

  the goods sold thereunder. Similarly, Defendants’ individual seller stores, user accounts, and

  website are indexed on search engines and compete directly with Hublot for space in the search

  results.



                                                    17
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 18 of 51



         LVMH’S Rights

         51.    LVMH is the owner of the following trademarks which are valid and registered

  on the Principal Register of the United States Patent and Trademark Office (the “Tag Heuer

  Marks”):

                  Registration    Registration
   Trademark                                                         Class / Goods
                   Number            Date

                                                  IC 014. Mechanical watches, and their constituent
  FORMULA 1         1,435,463     April 7, 1987
                                                  parts.
                                               IC 009. Time measuring instruments, namely,
                                               electronic stop watches, remote control mini-
                                               printer timers, electronic and manual timers,
                                               photocell timers, starting gate timers, telephone
                                   January 12,
                    1,471,988                  liaison timers, impulse distributor timers,
                                      1988
                                               electronic pistol starting timers, manual contactor
                                               timers.
                                               IC 014. Clocks, watches and parts thereof.
                                               IC 025. Sportswear, namely, parkas.
                                  September 28,
  TAG HEUER         2,281,436                   IC 014.Clocks, watches and parts thereof.
                                      1999
                                                  "IC 009. optical goods, namely, spectacles,
                                                  sunglasses, spectacle frames, spectacles cases;
                                                  time measuring apparatus and instruments,
                                                  namely, electronic stop watches, remote control
                                                  miniprinter timers, electronic and manual timers,
                                                  photocell timers, starting gate timers, telephone
                                                  liaison timers, impulse distributor timers,
                                                  electronic pistol starting timers, manual contactor
                                                  timers, calculators incorporating watch functions,
                                   February 3,
     HEUER          3569070                       electric time control switches and their parts;
                                      2009
                                                  telephones, mobile phones, cameras, digital audio
                                                  players and handheld mobile digital electronic
                                                  devices for the sending and receiving of telephone
                                                  calls, for use as a digital audio player, and for use
                                                  as a camera; accessories for telephones, mobile
                                                  phones and handheld mobile digital electronic
                                                  devices, namely, cases, batteries, chargers,
                                                  loudspeakers, microphones, stands, rests and
                                                  frames.



                                                  18
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 19 of 51




                             December 15,
      TAG        4,868,760                IC 014. Timepieces and chronometric instruments
                                2015
                                          IC 003. soaps; perfumes; cosmetics, creams, and
                                          lotions for the body and hair; shampoos; makeup
                                          and makeup removers; lipstick; beauty masks;
                                          shaving preparations; after-shave lotions and
                                          balms; non-medicated toiletries; deodorants for
                                          personal use; leather polishes; preservative creams
                                          for leather
                                          IC 009. apparatus for recording, transmission,
                                          reproduction, or processing of sound or images;
                                          electronic timers and timing sensors; calculating
                                          machines; equipment for data processing; timing
                                          dials and timing sensors; electronic timers;
                                          chronographs for use as specialized time recording
                                          apparatus; game software; computer operating
                                          software for smartwatches and mobile electronic
                                          devices; computer software for sending and
                                          receiving electronic mail, text messages, data,
                                          photographs, and videos; computer software for
                                          accessing, browsing, and searching online
                                          databases; computer software for sensing,
                                          monitoring, recording, displaying, measuring, and
                                          transmitting global positioning, direction, distance,
  TAG HEUER      5,202,283   May 16, 2017
                                          altitude, speed, navigational information, weather
                                          information, temperature, physical activity level,
                                          heart rate, pulse rate, blood pressure, calories
                                          burned, steps taken, and biometric data; computer
                                          software for tracking and managing information
                                          regarding health, fitness, and wellness programs;
                                          computer peripherals; telephones; tablet
                                          computers; MP3 players; smartwatches; wearable
                                          computers; smartphones featuring a watch;
                                          accessories for computers, telephones, tablet
                                          computers, MP3 players, and smartwatches,
                                          namely, displays, monitors, protective covers,
                                          carrying cases, stands, batteries, battery chargers,
                                          headphones, speakers, headsets, microphones, car
                                          audio adapters, remote controls, connection cables,
                                          power adapters, docking stations, and adapter
                                          plugs; spectacles; sunglasses; optical lenses and
                                          glasses; spectacle cases; memory cards and
                                          integrated circuit cards; downloadable electronic
                                          publications in the nature of books, newsletters,
                                          catalogs, and brochures in the fields of watches,
                                          chronometric instruments, jewelry, apparel,
                                           19
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 20 of 51



                                       luggage, leather accessories, personal care
                                       products, luxury goods, sports, and fashion;
                                       electronic sensors, monitors, and displays used to
                                       provide and display official time at sporting,
                                       cultural, wellness, entertainment, and educational
                                       events; electronic connected bracelets and
                                       connected cuffs for tracking the movement of
                                       people that also have a function of transmitting,
                                       and/or receiving data to and/or from personal
                                       digital assistants, tablets, smart phones and
                                       personal computers through internet websites and
                                       other computer and electronic communication
                                       networks.
                                       IC 014. jewelry; precious stones; horological
                                       instruments, namely, watches, wristwatches, and
                                       constitutive parts therefor; alarm clocks, clocks
                                       and other chronometric instruments, chronometers,
                                       chronographs as watches, chronometric apparatus
                                       for sports timing, chronometric apparatus for
                                       measuring and marking the time; watch bands,
                                       watch chains, watch springs, watch dials or watch
                                       glasses, watch winders, watch cases being parts of
                                       watches, cases and boxes adapted for holding
                                       watches; precious metals and their alloys; jewelry
                                       cases; boxes of precious metal; key rings, trinkets
                                       or fobs of precious metals; cuff links; bracelets;
                                       rings; medals; watches that also have a function of
                                       transmitting and/or receiving data to and/or from
                                       personal digital assistants, tablets, smart phones
                                       and personal computers through internet websites
                                       and other computer and electronic communication
                                       networks; watches containing an electronic game
                                       function, watches incorporating a
                                       telecommunication function; leather boxes adapted
                                       for holding watches
                                       IC 016. passport holders and cases
                                       IC 018. goods of leather and imitation leather,
                                       namely, leather or leatherboard boxes, leather or
                                       imitation leather envelopes, travel chests, bags,
                                       garment bags for travel, trunks, suitcases, luggage,
                                       carrying boxes intended for toiletry articles sold
                                       empty, rucksacks, handbags, beach bags, reusable
                                       shopping bags, shoulder bags, carrying cases,
                                       attaché cases, briefcases, school satchels, under-
                                       arm bags, wallets, purses, money pouches, key



                                       20
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 21 of 51



                                            cases, credit card holders; umbrellas, parasols, sun
                                            umbrellas, walking sticks
                                            IC 025. clothing, namely, underwear, sweaters,
                                            shirts, bodices, corsets, suits, vests, raincoats,
                                            skirts, coats, trousers, jumpers, dresses, jackets,
                                            shawls, sashes for wear, scarves, neckties, pocket
                                            squares, suspenders, gloves, belts, stockings,
                                            tights, socks, singlets, bathing suits and bathrobes;
                                            footwear; headwear
                                            IC 035. retail store services and online retail store
                                            services featuring cosmetics, hair care and skin
                                            care preparations, perfumes, shaving preparations,
                                            toiletries, smartwatches, computers, tablet
                                            computers, computer hardware, computer
                                            software, computer peripherals, telephones, mobile
                                            electronic devices, health, fitness and exercise
                                            sensors, monitors and displays, computer gaming
                                            machines and electronic games, and accessories
                                            for computers, telephones, and mobile electronic
                                            devices, sunglasses, spectacles, optical lenses and
                                            glasses, spectacle cases, jewelry and precious
                                            stones, watches, clocks, chronometric instruments,
                                            accessories for watches and chronometric
                                            instruments, leather goods, leatherware, bags,
                                            briefcases, luggage, wallets, purses, umbrellas,
                                            clothing, footwear, and headgear; public relations;
                                            advertising services for luxury products, namely,
                                            cosmetics, perfumes, optical goods, telephones,
                                            wearable electronic devices, jewelry, horological
                                            products, watches, connected watches,
                                            smartwatches, luggage, leatherware, bags,
                                            clothing, clothing accessories; business
                                            management and organization consultancy in the
                                            field of luxury goods
                                            IC 003. soaps; perfumes; cosmetics, creams, and
                                            lotions for the body and hair; shampoos; makeup
                                            and makeup removers; lipstick; beauty masks;
                                            shaving preparations; after-shave lotions and
                                            balms; non-medicated toiletries; deodorants for
                                            personal use; leather polishes; preservative creams
                 5,314,173   August 8, 2017
                                            for leather.
                                            IC 009. apparatus for recording, transmission,
                                            reproduction, or processing of sound or images;
                                            electronic timers and timing sensors; calculating
                                            machines; equipment for data processing; timing
                                            dials and timing sensors; electronic timers;

                                            21
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 22 of 51



                                       chronographs for use as specialized time recording
                                       apparatus; game software; computer operating
                                       software for smartwatches and mobile electronic
                                       devices; computer software for sending and
                                       receiving electronic mail, text messages, data,
                                       photographs, and videos; computer software for
                                       accessing, browsing, and searching online
                                       databases; computer software for sensing,
                                       monitoring, recording, displaying, measuring, and
                                       transmitting global positioning, direction, distance,
                                       altitude, speed, navigational information, weather
                                       information, temperature, physical activity level,
                                       heart rate, pulse rate, blood pressure, calories
                                       burned, steps taken, and biometric data; computer
                                       software for tracking and managing information
                                       regarding health, fitness, and wellness programs;
                                       computer peripherals; telephones; tablet
                                       computers; MP3 players; smartwatches; wearable
                                       computers; smartphones featuring a watch;
                                       accessories for computers, telephones, tablet
                                       computers, MP3 players, and smartwatches,
                                       namely, displays, monitors, protective covers,
                                       carrying cases, stands, batteries, battery chargers,
                                       headphones, speakers, headsets, microphones, car
                                       audio adapters, remote controls, connection cables,
                                       power adapters, docking stations, and adapter
                                       plugs; spectacles; sunglasses; optical lenses and
                                       glasses; spectacle cases; memory cards and
                                       integrated circuit cards; downloadable electronic
                                       publications in the nature of books, newsletters,
                                       catalogs, and brochures in the fields of watches,
                                       chronometric instruments, jewelry, apparel,
                                       luggage, leather accessories, personal care
                                       products, luxury goods, sports, and fashion;
                                       electronic sensors, monitors, and displays used to
                                       provide and display official time at sporting,
                                       cultural, wellness, entertainment, and educational
                                       events; electronic connected bracelets and
                                       connected cuffs for tracking the movement of
                                       people that also have a function of transmitting,
                                       and/or receiving data to and/or from personal
                                       digital assistants, tablets, smart phones and
                                       personal computers through internet websites and
                                       other computer and electronic communication
                                       networks.



                                       22
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 23 of 51



                                       IC 010. health monitoring devices consisting of
                                       health, fitness and exercise sensors, heart rate
                                       monitors and sensors, pulse rate monitors and
                                       sensors, blood pressure monitors and sensors,
                                       respiratory monitors and sensors, thermometers,
                                       pedometers and monitors and displays for medical
                                       use to be worn during exercise and sporting
                                       activities.
                                       IC 014. jewelry; precious stones; horological
                                       instruments, namely, watches, wristwatches, and
                                       constitutive parts therefor; alarm clocks, clocks
                                       and other chronometric instruments, chronometers,
                                       chronographs as watches, chronometric apparatus
                                       for sports timing, chronometric apparatus for
                                       measuring and marking the time; watch bands,
                                       watch chains, watch springs, watch dials or watch
                                       glasses, watch winders, watch cases being parts of
                                       watches, cases and boxes adapted for holding
                                       watches; precious metals and their alloys; jewelry
                                       cases; boxes of precious metal; key rings trinkets
                                       or fobs of precious metals; cuff links; bracelets;
                                       rings; medals; watches that also have a function of
                                       transmitting and/or receiving data to and/or from
                                       personal digital assistants, tablets, smart phones
                                       and personal computers through internet websites
                                       and other computer and electronic communication
                                       networks; watches containing an electronic game
                                       function, watches incorporating a
                                       telecommunication function; leather boxes adapted
                                       for holding watches.
                                       IC 028. computer gaming machines; electronic
                                       games other than those adapted for use with
                                       television receivers only.
                                       IC 035. retail store services and online retail store
                                       services featuring cosmetics, hair care and skin
                                       care preparations, perfumes, shaving preparations,
                                       toiletries, smartwatches, computers, tablet
                                       computers, computer hardware, computer
                                       software, computer peripherals, telephones, mobile
                                       electronic devices, health, fitness and exercise
                                       sensors, monitors and displays, computer gaming
                                       machines and electronic games, and accessories
                                       for computers, telephones, and mobile electronic
                                       devices, sunglasses, spectacles, optical lenses and
                                       glasses, spectacle cases, jewelry and precious
                                       stones, watches, clocks, chronometric instruments,

                                       23
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 24 of 51



                                                  accessories for watches and chronometric
                                                  instruments, leather goods, leatherware, bags,
                                                  briefcases, luggage, wallets, purses, umbrellas,
                                                  clothing, footwear, and headgear; public relations;
                                                  advertising services for luxury products, namely,
                                                  cosmetics, perfumes, optical goods, telephones,
                                                  wearable electronic devices, jewelry, horological
                                                  products, watches, connected watches,
                                                  smartwatches, luggage, leatherware, bags,
                                                  clothing, clothing accessories; business
                                                  management and organization consultancy in the
                                                  field of luxury goods.
                                                  IC 037. repair, overhaul repair, maintenance and
                                                  polishing of portable/wearable electronic and/or
                                                  telecommunication devices; repair, overhaul
                                                  repair, maintenance and polishing of timepieces.
                                                  IC 038. telecommunications services, namely,
                                                  personal communication services, ISDN services,
                                                  telecommunications access services, data
                                                  transmission and reception services via
                                                  telecommunication means, and
                                                  telecommunications gateway services;
                                                  telecommunication information; communications
                                                  by computer terminals or by fiber-optic networks;
                                                  electronic bulletin board services.
                                                  IC 041. providing information about sporting and
                                                  cultural activities, fitness, exercise, sports,
                                                  entertainment, education and training exercise;
                                                  timing of sports events.
                                                  IC 044. health assessment services; providing
                                                  medical information in the fields of health, fitness,
                                                  and exercise

  The Tag Heuer Marks are used in connection with the manufacture and distribution of high-

  quality goods in the categories identified above. True and correct copies of the Certificates of

  Registration for the Tag Heuer Marks are attached hereto as Composite Exhibit “5.”

         52.     Long before the Defendants began their infringing activities complained of

  herein, the Tag Heuer Marks have been used by LVMH in interstate commerce to identify and

  distinguish LVMH’s high-quality goods for an extended period of time and serve as symbols of

  LVMH’s quality, reputation and goodwill.

                                                  24
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 25 of 51



          53.     LVMH and related companies expend substantial resources developing,

  advertising and otherwise promoting the Tag Heuer Marks. LVMH and related companies have

  spent significant monetary resources to extensively advertise and promote products under the

  Tag Heuer Marks in magazines, newspapers, on the Internet and in other media worldwide,

  including the official Tag Heuer website, www.tagheuer.com. The Tag Heuer Marks qualify as

  famous marks as that term is used in 15 U.S.C. §1125(c)(1).

          54.     Further, LVMH and related companies extensively use, advertise, and promote

  the Tag Heuer Marks in the United States in connection with the sale of high quality goods. As a

  result, the Tag Heuer Marks are widely recognized trademarks in the United States, and the

  trademarks have achieved secondary meaning as identifiers of high quality goods.

          55.     LVMH has carefully monitored and policed the use of the Tag Heuer Marks and

  has never assigned or licensed the Tag Heuer Marks to any of the Defendants in this matter.

          56.     Genuine goods bearing the Tag Heuer Marks are widely legitimately advertised

  and promoted by LVMH and related companies, authorized distributors and unrelated third

  parties via the Internet. Over the course of the past several years, visibility on the Internet,

  particularly via Internet search engines such as Google, Yahoo!, and Bing has become

  increasingly important to LVMH’s overall marketing and consumer education efforts. Thus,

  LVMH and related companies expend significant monetary resources on Internet marketing and

  consumer education, including SEO strategies. Those strategies allow LVMH and its authorized

  retailers to fairly and legitimately educate consumers about the value associated with the Tag

  Heuer Marks and the goods sold thereunder. Similarly, Defendants’ individual seller stores, user

  accounts, and website are indexed on search engines and compete directly with LVMH for space

  in the search results.



                                                    25
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 26 of 51



         Movado’s Rights

         57.     Movado is the owner of the following trademarks which are valid and registered

  on the Principal Register of the United States Patent and Trademark Office (the “Movado

  Marks”):

                         Registration      Registration
      Trademark                                                          Class / Goods
                          Number              Date
                                          September 11,
      MOVADO               1,294,171                    IC 014. Watches and Parts Therefor
                                              1984
                                           February 4,
                           1,381,257                    IC 014. Watches
                                              1986
                                                        IC 014. Horological and chronometric
                           3785542         May 4, 2010
                                                        instruments.

  The Movado Marks are used in connection with the manufacture and distribution of high-quality

  goods in the category identified above. True and correct copies of the Certificates of

  Registration for the Movado Marks are attached hereto as Composite Exhibit “6.”

         58.     Long before the Defendants began their infringing activities complained of

  herein, the Movado Marks have been used Movado in interstate commerce to identify and

  distinguish Movado’s high quality goods for an extended period of time and serve as symbols of

  Movado’s quality, reputation and goodwill.

         59.     Movado and related companies expend substantial resources developing,

  advertising and otherwise promoting the Movado Marks. Movado and related companies have

  spent significant monetary resources to extensively advertise and promote products under the

  Movado Marks in magazines, newspapers, on the Internet and in other media worldwide,

  including the official Movado website, www.movado.com. The Movado Marks qualify as

  famous marks as that term is used in 15 U.S.C. §1125(c)(1).




                                                  26
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 27 of 51



         60.     Further, Movado and related companies extensively use, advertise, and promote

  the Movado Marks in the United States in connection with the sale of high quality goods. As a

  result of these efforts, the Movado Marks are widely recognized trademarks in the United States,

  and the trademarks have achieved secondary meaning as identifiers of high quality goods.

         61.     Movado has carefully monitored and policed the use of the Movado Marks and

  has never assigned or licensed the Movado Marks to any of the Defendants in this matter.

         62.      Genuine goods bearing the Movado Marks are widely legitimately advertised

  and promoted by Movado and related companies, authorized distributors, and unrelated third

  parties via the Internet. Over the course of the several years, visibility on the Internet,

  particularly via Internet search engines such as Google, Yahoo!, and Bing has become

  increasingly important to Movado’s overall marketing and consumer education efforts. Thus,

  Movado and related companies expend significant monetary resources on Internet marketing and

  consumer education, including SEO strategies. Those strategies allow Movado and its authorized

  retailers to fairly and legitimately educate consumers about the value associated with the

  Movado Marks and the goods sold thereunder. Similarly, Defendants’ individual seller stores,

  user accounts, and website are indexed on search engines and compete directly with Movado for

  space in the search results.

         Omega’s Rights

         63.     Omega is the owner of the following trademarks which are valid and registered on

  the Principal Register of the United States Patent and Trademark Office (the “Omega Marks”):

                          Registration      Registration
     Trademark                                                               Class / Goods
                           Number              Date

                             25,036         July 24, 1894 IC 014. Watch movements and watch cases



                                                    27
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 28 of 51




                                                   IC 014. Watches, watch parts and watch
    SEAMASTER         556,602    March 25, 1952
                                                   movements.

                                  November 4,
                      566,370                 IC 014. Watches and parts thereof.
                                     1952
                                                IC 014. watches (including pocket watches,
                                                wrist watches with or without straps, bands
                                                or bracelets, pendant watches, calendar
                      578,041     July 28, 1953 watches, and stopwatches) either stem-wind
                                                or automatic; clocks; chronometers,
                                                chronographs, and parts for all of the
                                                foregoing.
                                   January 13,
   SPEEDMASTER        672,487                      IC 014. Watches and clocks.
                                      1959

                      734,891     July 24, 1962 IC 014. Timepieces and Parts Thereof.

                                                   IC 014. Watch Cases [ , Watch Chains, and
                     1,290,661   August 21, 1984
                                                   Watch Stands Sold as a Unit with Watches ]

   PLANET OCEAN      3,085,659   April 25, 2006 IC 014. Watches and watch parts.

                                                IC 014. Watches, [ watch straps, watch
                                                bracelets and parts thereof; ] chronometers,
   BROAD ARROW       3,418,186   April 29, 2008 chronographs, watches made of precious
                                                metals, watches partly or entirely set with
                                                precious stones.
                                                   IC 014. Jewelry, [ precious stones; ]
    SEAMASTER        3,640,080    June 16, 2009
                                                   horological and chronometrical instruments.

                                                   IC 014. [jewelry and precious stones;]
                     3,757,932   March 9, 2010
                                                   horological and chronometric instruments.
                                                IC 014. Watches, watch straps, watch
                                                bracelets and parts thereof, chronometers,
    AQUA TERRA       4,299,644   March 12, 2013 chronographs for use as watches, watches
                                                made of precious metals, watches partly or
                                                entirely set with precious stones.
                                  December 3, IC 014. Horological and chronometric
     CO-AXIAL        4,442,192
                                     2013     instruments.

 DARK SIDE OF THE                                  IC 014. Horological and chronometric
                     4,735,993    May 12, 2015
      MOON                                         instruments.



                                        28
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 29 of 51



                                                       IC 014. Horological and chronometric
                                                       instruments and parts for the aforesaid
                                           December 6,
                           5,094,915                   goods; accessories namely, watch chains,
                                              2016
                                                       presentation cases for watches and cases for
                                                       watches.
    CO-AXIAL
                                                            IC 014. horological and chronometric
     MASTER                5,266,563     August 15, 2017
                                                            instruments
  CHRONOMETER

  The Omega Marks are used in connection with the manufacture and distribution of high-quality

  goods in the category identified above. True and correct copies of the Certificates of

  Registration for the Omega Marks are attached hereto as Composite Exhibit “7.”

         64.     Long before the Defendants began their infringing activities complained of

  herein, the Omega Marks have been used by Omega in interstate commerce to identify and

  distinguish Omega’s high quality goods for an extended period of time and serves as a symbol of

  Omega’s quality, reputation and goodwill.

         65.     Omega expends substantial resources developing, advertising and otherwise

  promoting the Omega Mark. Omega and related companies have spent significant monetary

  resources to extensively advertise and promote products under the Omega Marks in magazines,

  newspapers, on the Internet and in other media worldwide, including the official Omega website,

  www.omegawatches.com. The Omega Marks qualify as famous marks as that term is used in 15

  U.S.C. §1125(c)(1).

         66.     Further, Omega extensively uses, advertises, and promotes the Omega Marks in

  the United States in connection with the sale of high quality goods. As a result, the Omega

  Marks are widely recognized trademarks in the United States, and the trademarks have achieved

  secondary meaning as identifiers of high quality goods.

         67.     Omega has carefully monitored and policed the use of the Omega Marks and has

  never assigned or licensed the Omega Marks to any of the Defendants in this matter.

                                                  29
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 30 of 51



             68.   Genuine goods bearing the Omega Marks are widely legitimately advertised and

  promoted by Omega and related companies, authorized distributors, and unrelated third parties

  via the Internet. Over the course of the past several years, visibility on the Internet, particularly

  via Internet search engines such as Google, Yahoo!, and Bing has become increasingly important

  to Omega’s overall marketing and consumer education efforts. Thus, Omega and related

  companies expend significant monetary resources on Internet marketing and consumer

  education, including SEO strategies. Those strategies allow Omega and its authorized retailers

  to fairly and legitimately educate consumers about the value associated with the Omega Marks

  and the goods sold thereunder. Similarly, Defendants’ individual seller stores, user accounts, and

  website are indexed on search engines and compete directly with Omega for space in the search

  results.

             Pamp’s Rights

             69.   Pamp is the owner of the following trademarks which are valid and registered on

  the Principal Register of the United States Patent and Trademark Office (the “Pamp Marks”):

                         Registration     Registration
     Trademark                                                            Class / Goods
                          Number             Date
                                                       IC 014. [ articles of jewelry, namely, rings,
                                                       bracelets, earrings, cuff links, brooches,
                                                       chains, necklaces, medals; jewelry; time
                                          February 23, pieces, namely, stop watches, clocks, alarm
        PAMP                 1,477,592
                                             1988      clocks; ] precious and semi-precious metal
                                                       and their alloys in [ bands, ] bars, [ leaves,
                                                       threads, ] ingots, [ sheets, dust, ribbons and
                                                       tubes; and coins ]
                                                       IC 014. jewelry in precious metals; precious
                                         September 13,
                             1,503,810                 metals and their alloys in the form of ingots,
                                             1988
                                                       medals [ bands ] and bars
                                                       IC 014. articles of jewelry, small ingots of
                                                       precious metal, precious metal sold in bulk,
                             1,597,361   May 22, 1990
                                                       medallions and non-monetary coins made of
                                                       precious metal

                                                    30
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 31 of 51



                                              IC 009. Apparatus for checking the
                                              authenticity of precious metals; * equipment
                                              for the authentication of goods of metal and
                                              documents relating thereto and * currency
                                              authentication apparatus [ and equipment for
                                              capturing the surface signature of documents
                                              and products in precious metal by optical
                                              surface authentication technology; ] scanners
                                              for computing; pattern recognition systems [
                                              consisting ] * composed * of computer chips,
                                              computer hardware and software for [ use as a
                                              spreadsheet, word processing or in database
                                              management for converting data into digital
                                              ID ] * authenticating goods of metal and
                                              documents relating thereto *
                                              IC 035. [ Computer data gathering services,
                                              namely, compilation of data for business
                                              purposes; ] compilation of information in
                                              computer databases; compilation of
                                              information into computer databases *, all the
                                              aforesaid services relating to the examination,
                                              production, refining, certification and
                                              authentication of goods of metal and for the
                    4,545,646   June 10, 2014
                                              authentication and certification of physical
                                              documents relating thereto, including cash
                                              and passports; computer data gathering
                                              services *
                                              IC 042. Ingot authentication and certification,
                                              namely, testing, analysis and evaluation of the
                                              ingots of others for the purpose of
                                              certification; computer authorization, namely,
                                              software authoring, design and
                                              implementation of software and technology
                                              solutions for the purpose of precious metals
                                              and currency products and document
                                              authentication and tracking, and brand
                                              monitoring and protection, to protect against
                                              counterfeiting, tampering, and diversion, and
                                              to ensure the integrity of genuine products
                                              and documents; computer authentication,
                                              namely, electronic document and email
                                              authentication services; data encryption and
                                              decoding services; digital certificate services,
                                              namely, authentication, issuance and
                                              validation of digital certificates; digitization
                                              of documents, namely, electronic scanning of

                                          31
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 32 of 51



                                             official documents, identity card, passport;
                                             computer data recovery; electronic data
                                             backup, namely, backup services for computer
                                             hard drive data; computer data security
                                             services, namely, enforcing, restricting and
                                             controlling access privileges of users of
                                             computing resources for cloud, mobile or
                                             network resources based on assigned
                                             credentials * ; all the aforesaid services in
                                             connection with the examination, production,
                                             refining, certification and authentication of
                                             goods of metal and for the authentication and
                                             certification of physical documents relating
                                             thereto, including cash and passports *
                                             IC 045. Authentication of personal
                                             identification information; identification and
                                             verification services, namely, the provision of
                                             authentication of personal identification
                                             information *, all the aforesaid services in
                                             connection with the authentication of
                                             passports * ; assignment of identification
                                             numbers to affix to valuables to facilitate
                                             recovery in the event of loss or theft;
                                             automated fraud detection services in the field
                                             of the authentication of items made of
                                             precious metal
                                             IC 014. Precious metals and their alloys and
                                             goods made of these materials or coated
                                             therewith not included in other classes,
                                             namely, key rings, name plates of precious
                                             metal, boxes of precious metal, presentation
                                             boxes for watches; jewelry, precious stones;
                                             timepieces and chronometric instruments;
                                             jewelry ornaments; jewelry rings; jewelry
                                             bracelets; earrings; cuff links; jewelry
                                November 28, broaches; jewelry chains; jewelry necklaces;
  LADY FORTUNA      5,343,249
                                   2017      medals; charms; pendants; apparatus and
                                             instruments for measuring and marking time,
                                             not included in other classes, namely, watch
                                             bezels, watch dials, watch crown, watch
                                             hands, watch rotors; chronometers; clocks;
                                             watches; alarm clocks; unwrought or semi-
                                             wrought precious metals; alloys of precious
                                             metal; ingots of precious metals; gold thread
                                             jewelry; silver thread jewelry; jewelry threads
                                             of precious metal; spun silver; coins, namely

                                         32
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 33 of 51



                                                         souvenir coins, collectible coins,
                                                         commemorative coins, non-monetary coins

  The Pamp Marks are used in connection with the manufacture and distribution of high-quality

  goods in the categories identified above. True and correct copies of the Certificates of

  Registration for the Pamp Marks are attached hereto as Composite Exhibit “8.”

         70.     Long before the Defendants began their infringing activities complained of

  herein, the Pamp Marks have been used Pamp in interstate commerce to identify and distinguish

  Pamp’s high quality goods for an extended period of time and serve as symbols of Pamp’s

  quality, reputation and goodwill.

         71.     Pamp and related companies expend substantial resources developing, advertising

  and otherwise promoting the Pamp Marks. Pamp and related companies have spent significant

  monetary resources to extensively advertise and promote products under the Pamp Marks in

  magazines, newspapers, on the Internet and in other media worldwide, including the official

  Pamp website, www.pamp.com. The Pamp Marks qualify as famous marks as that term is used

  in 15 U.S.C. §1125(c)(1).

         72.     Further, Pamp and related companies extensively use, advertise, and promote the

  Pamp Marks in the United States in connection with the sale of high quality goods. As a result

  of these efforts, the Pamp Marks are widely recognized trademarks in the United States, and the

  trademarks have achieved secondary meaning as identifiers of high quality goods.

         73.     Pamp has carefully monitored and policed the use of the Pamp Marks and has

  never assigned or licensed the Pamp Marks to any of the Defendants in this matter.

         74.     Genuine goods bearing the Pamp Marks are widely legitimately advertised and

  promoted by Pamp and related companies, authorized distributors, and unrelated third parties via

  the Internet. Over the course of the several years, visibility on the Internet, particularly via

                                                    33
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 34 of 51



  Internet search engines such as Google, Yahoo!, and Bing has become increasingly important to

  Pamp’s overall marketing and consumer education efforts. Thus, Pamp and related companies

  expend significant monetary resources on Internet marketing and consumer education, including

  SEO strategies. Those strategies allow Pamp and its authorized retailers to fairly and legitimately

  educate consumers about the value associated with the Pamp Marks and the goods sold

  thereunder. Similarly, Defendants’ individual seller stores, user accounts, and website are

  indexed on search engines and compete directly with Pamp for space in the search results.

         Tissot’s Rights

         75.     Tissot is the owner of the following trademarks which are valid and registered on

  the Principal Register of the United States Patent and Trademark Office (the “Tissot Marks”):

                           Registration        Registration
       Trademark                                                            Class / Goods
                            Number                Date

                                                               IC 014. watches; parts, fittings and
                            1,639,684          April 2, 1991
                                                               fixtures for watches

                                               February 16, IC 014. Horological and chronometric
                            4,900,255
                                                  2016      instruments.

                                                               IC 014. Horological and chronometric
                            4,971,556          June 7, 2016
                                                               instruments.

  The Tissot Marks are used in connection with the manufacture and distribution of high-quality

  goods in the category identified above. True and correct copies of the Certificates of

  Registration for the Tissot Marks are attached hereto as Composite Exhibit “9.”

         76.     Long before the Defendants began their infringing activities complained of

  herein, the Tissot Marks have been used by Tissot in interstate commerce to identify and

  distinguish Tissot’s high quality goods for an extended period of time and serves as symbols of

  Tissot’s quality, reputation and goodwill.


                                                    34
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 35 of 51



         77.     Tissot expends substantial resources developing, advertising and otherwise

  promoting the Tissot Marks. Tissot and related companies have spent significant monetary

  resources to extensively advertise and promote products under the Tissot Marks in magazines,

  newspapers, on the Internet and in other media worldwide, including the official Tissot website,

  www.tissotwatches.com. The Tissot Marks qualify as famous marks as that term is used in 15

  U.S.C. §1125(c)(1).

         78.     Further, Tissot extensively uses, advertises, and promotes the Tissot Marks in the

  United States in connection with the sale of high quality goods. As a result, the Tissot Marks are

  widely recognized trademarks in the United States, and the trademarks have achieved secondary

  meaning as identifiers of high quality goods.

         79.     Tissot has carefully monitored and policed the use of the Tissot Marks and has

  never assigned or licensed the Tissot Marks to any of the Defendants in this matter.

         80.     Genuine goods bearing the Tissot Marks are widely legitimately advertised and

  promoted by Tissot and related companies, authorized distributors, and unrelated third parties via

  the Internet. Over the course of the past several years, visibility on the Internet, particularly via

  Internet search engines such as Google, Yahoo!, and Bing has become increasingly important to

  Tissot’s overall marketing and consumer education efforts. Thus, Tissot and related companies

  expend significant monetary resources on Internet marketing and consumer education, including

  SEO strategies. Those strategies allow Tissot and its authorized retailers to fairly and

  legitimately educate consumers about the value associated with the Tissot Marks and the goods

  sold thereunder. Similarly, Defendants’ individual seller stores, user accounts, and website are

  indexed on search engines and compete directly with Tissot for space in the search results




                                                    35
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 36 of 51



         Turlen’s Rights

         81.     Turlen is the owner of the following trademarks which are valid and registered on

  the Principal Register of the United States Patent and Trademark Office (the “Richard Mille

  Mark”):

                           Registration        Registration
       Trademark                                                          Class / Goods
                            Number                Date
                                                             IC 014. horological and chronometric
    RICHARD MILLE           3,117,381          July 18, 2006 instruments


  The Richard Mille Mark is used in connection with the manufacture and distribution of high-

  quality goods in the category identified above. A true and correct copy of the Certificate of

  Registration for the Richard Mille Mark is attached hereto as Composite Exhibit “10.”

         82.     Long before the Defendants began their infringing activities complained of

  herein, the Richard Mille Mark has been used by Turlen in interstate commerce to identify and

  distinguish Turlen’s high quality goods for an extended period of time and serves as a symbol of

  Turlen’s quality, reputation and goodwill.

         83.     Turlen and related companies expend substantial resources developing,

  advertising and otherwise promoting the Richard Mille Mark. Turlen and related companies

  have spent significant monetary resources to extensively advertise and promote products under

  the Richard Mille Mark in magazines, newspapers, on the Internet and in other media worldwide,

  including the official Richard Mille website, www.richardmille.com. The Richard Mille Mark

  qualifies as a famous mark as that term is used in 15 U.S.C. §1125(c)(1).

         84.     Further, Turlen and related companies extensively use, advertise, and promote the

  Richard Mille Mark in the United States in connection with the sale of high quality goods. As a




                                                    36
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 37 of 51



  result, the Richard Mille Mark is widely recognized trademarks in the United States, and the

  trademark has achieved secondary meaning as an identifier of high quality goods.

          85.     Turlen has carefully monitored and policed the use of the Richard Mille Mark and

  has never assigned or licensed the Richard Mille Mark to any of the Defendants in this matter.

          86.     Genuine goods bearing the Richard Mille Mark are widely legitimately advertised

  and promoted by Turlen and related companies, authorized distributors, and unrelated third

  parties via the Internet. Over the course of the past several years, visibility on the Internet,

  particularly via Internet search engines such as Google, Yahoo!, and Bing has become

  increasingly important to Turlen’s overall marketing and consumer education efforts. Thus,

  Turlen and related companies expend significant monetary resources on Internet marketing and

  consumer education, including SEO strategies. Those strategies allow Turlen and its authorized

  retailers to fairly and legitimately educate consumers about the value associated with the Richard

  Mille Mark and the goods sold thereunder. Similarly, Defendants’ individual seller stores, user

  accounts, and website are indexed on search engines and compete directly with Turlen for space

  in the search results.

          Defendants’ Infringing Activities

          87.     Defendants are promoting and advertising, distributing, selling and/or offering for

  sale goods in interstate commerce bearing counterfeits and confusingly similar imitations of one

  or more of the Audemars Piguet Marks, Longines Marks, Patek Philippe Marks, Hublot Marks,

  Tag Heuer Marks, Movado Marks, Omega Marks, Pamp Marks, Tissot Marks, and/or Richard

  Mille Mark (the “Counterfeit Goods”) via the Internet based e-commerce stores, social media

  accounts, and/or website operating under at least the Seller IDs and Subject Domain Name.

  Specifically, Defendants are using the Audemars Piguet Marks, Longines Marks, Patek Philippe



                                                    37
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 38 of 51



  Marks, Hublot Marks, Tag Heuer Marks, Movado Marks, Omega Marks, Pamp Marks, Tissot

  Marks, and/or Richard Mille Mark (collectively, “Plaintiffs’ Marks”) to initially attract online

  consumers and drive them to Defendants’ e-commerce stores operating under the Seller IDs and

  Subject Domain Name. Defendants are using identical copies of one or more Plaintiffs’ Marks

  for different quality goods. Plaintiffs have used their respective Marks extensively and

  continuously before Defendants began offering counterfeit and confusingly similar imitations of

  Plaintiffs’ goods.

         88.     Defendants’ Counterfeit Goods are of a quality substantially different than that of

  Plaintiffs’ genuine goods. Defendants are actively using, promoting and otherwise advertising,

  distributing, selling and/or offering for sale substantial quantities of their Counterfeit Goods with

  the knowledge and intent that such goods will be mistaken for the genuine high quality goods

  offered for sale by Plaintiffs despite Defendants’ knowledge that they are without authority to

  use Plaintiffs’ Marks. The net effect of Defendants’ actions is likely to cause confusion of

  consumers at the time of initial interest, sale, and in the post-sale setting, who will believe all of

  Defendants’ goods offered for sale in Defendants’ e-commerce stores and website are genuine

  goods originating from, associated with, and/or approved by Plaintiffs.

         89.     Defendants advertise their e-commerce stores, social media accounts, and

  website, including their Counterfeit Goods offered for sale to the consuming public via at least

  their e-commerce stores, social media accounts, and website operating under the Seller IDs and

  Subject Domain Name. In so advertising these stores and goods, Defendants improperly and

  unlawfully use one or more of Plaintiffs’ Marks without Plaintiffs’ permission.

         90.     As part of their overall counterfeiting and infringement scheme, Defendants are,

  upon information and belief, concurrently employing and benefitting from substantially similar,



                                                    38
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 39 of 51



  advertising and marketing strategies based, in large measure, upon an illegal use of counterfeits

  and infringements of one or more of Plaintiffs’ Marks. Specifically, Defendants are using

  counterfeits and infringements of one or more of Plaintiffs’ Marks in order to make their e-

  commerce stores, social media accounts, and website selling illegal goods appear more relevant

  and attractive to consumers searching for both Plaintiffs’ and non-Plaintiffs’ goods and

  information online. By their actions, Defendants are contributing to the creation and

  maintenance of an illegal marketplace operating in parallel to the legitimate marketplace for

  Plaintiffs’ genuine goods. Defendants are causing individual, concurrent and indivisible harm to

  Plaintiffs and the consuming public by (i) depriving Plaintiffs of their right to fairly compete for

  space online and within search engine results and reducing the visibility of Plaintiffs’ genuine

  goods on the World Wide Web, (ii) causing an overall degradation of the value of the goodwill

  associated with Plaintiffs’ Marks, and (iii) increasing Plaintiffs’ overall cost to market their

  goods and educate consumers about their brands via the Internet.

         91.     Defendants are concurrently conducting and targeting their counterfeiting and

  infringing activities toward consumers and likely causing unified harm within this district and

  elsewhere throughout the United States. As a result, Defendants are defrauding Plaintiffs and the

  consuming public for Defendants’ own benefit.

         92.     At all times relevant hereto, Defendants in this action had full knowledge of

  Plaintiffs’ respective ownership of Plaintiffs’ Marks, including their respective, exclusive rights

  to use and license such intellectual property and the goodwill associated therewith.

         93.     Defendants’ use of Plaintiffs’ Marks, including the promotion and advertisement,

  reproduction, distribution, sale and offering for sale of their Counterfeit Goods, is without

  Plaintiffs’ consent or authorization.



                                                   39
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 40 of 51



          94.    Defendants are engaging in the above-described illegal counterfeiting and

  infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

  Plaintiffs’ rights for the purpose of trading on Plaintiffs’ respective goodwill and reputations. If

  Defendants’ intentional counterfeiting and infringing activities are not preliminarily and

  permanently enjoined by this Court, Plaintiffs and the consuming public will continue to be

  harmed.

          95.    Defendants’ above identified infringing activities are likely to cause confusion,

  deception and mistake in the minds of consumers before, during, and after the time of purchase.

  Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

  customers, the public, and the trade into believing there is a connection or association between

  Plaintiffs’ genuine goods and Defendants’ Counterfeit Goods, which there is not.

          96.    Given the visibility of Defendants’ various e-commerce stores and websites and

  the similarity of their actions, it is clear Defendants are either affiliated, or at a minimum, cannot

  help but know of each other’s existence and the unified harm likely to be caused to Plaintiffs and

  the overall consumer market in which they operate as a result of Defendants’ concurrent actions

          97.    Although some Defendants may be physically acting independently, they may

  properly be deemed to be acting in concert because the combined force of their actions serves to

  multiply the harm caused to Plaintiffs.

          98.    Defendants’ payment and financial accounts are being used by Defendants to

  accept, receive, and deposit profits from Defendants’ trademark counterfeiting and infringing

  and unfairly competitive activities connected to their Seller IDs and Subject Domain Name and

  any other alias seller identification names or domain names being used and/or controlled by

  them.



                                                    40
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 41 of 51



         99.     Further, Defendants are likely to transfer or secret their assets to avoid payment of

  any monetary judgment awarded to Plaintiffs.

         100.    Plaintiffs have no adequate remedy at law.

         101.    Plaintiffs are suffering irreparable injury and have suffered substantial damages as

  a result of Defendants’ unauthorized and wrongful use of Plaintiffs’ Marks. If Defendants’

  counterfeiting and infringing and unfairly competitive activities are not preliminarily and

  permanently enjoined by this Court, Plaintiffs and the consuming public will continue to be

  harmed.

         102.    The harm and damages sustained by Plaintiffs have been directly and proximately

  caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

  sale of their Counterfeit Goods.

            COUNT I - TRADEMARK COUNTERFEITING AND INFRINGEMENT
              PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

         103.    Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

  through 102 above.

         104.    This is an action for trademark counterfeiting and infringement against

  Defendants based on their use of counterfeit and confusingly similar imitations of Plaintiffs’

  Marks in commerce in connection with the promotion, advertisement, distribution, offering for

  sale, and/or sale of the Counterfeit Goods.

         105.    Specifically, Defendants are promoting and otherwise advertising, selling,

  offering for sale, and distributing goods using counterfeits and/or infringements of one or more

  of Plaintiffs’ Marks. Defendants are continuously infringing and inducing others to infringe

  Plaintiffs’ Marks by using one or more of Plaintiffs’ Marks to advertise, promote, offer to sell,

  and/or sell counterfeit and infringing versions of Plaintiffs’ branded goods.

                                                  41
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 42 of 51



          106.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

  and actually are causing confusion, mistake, and deception among members of the trade and the

  general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

          107.     Defendants’ unlawful actions have caused and are continuing to cause

  unquantifiable damages to Plaintiffs and are unjustly enriching Defendants with profits at

  Plaintiffs’ expense.

          108.     Defendants’ above-described illegal actions constitute counterfeiting and

  infringement of Plaintiffs’ Marks in violation of Plaintiffs’ rights under § 32 of the Lanham Act,

  15 U.S.C. § 1114.

          109.     Plaintiffs have each suffered and will continue to suffer irreparable injury and

  damages due to Defendants’ above described activities if Defendants are not preliminarily and

  permanently enjoined. Additionally, Defendants will continue to wrongfully profit from their

  illegal activities.

                    COUNT II - FALSE DESIGNATION OF ORIGIN
              PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

          110.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

  through 102 above.

          111.     Defendants’ Counterfeit Goods bearing, offered for sale, and sold using copies of

  one or more of Plaintiffs’ Marks have been widely advertised and offered for sale throughout the

  United States via the Internet.

          112.     Defendants’ Counterfeit Goods bearing, offered for sale and sold using copies of

  one or more of Plaintiffs’ Marks are virtually identical in appearance to Plaintiffs’ respective,

  genuine goods. However, Defendants’ Counterfeit Goods are different in quality. Accordingly,




                                                    42
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 43 of 51



  Defendants’ activities are likely to cause confusion in the trade and among the general public as

  to at least the origin or sponsorship of their Counterfeit Goods.

         113.    Defendants have used in connection with their advertisement, offer for sale, and

  sale of the Counterfeit Goods, false designations of origin and false descriptions and

  representations, including words or other symbols and trade dress which tend to falsely describe

  or represent such goods and have caused such goods to enter into commerce with full knowledge

  of the falsity of such designations of origin and such descriptions and representations, all to

  Plaintiffs’ detriment.

         114.    Defendants have authorized infringing uses of one or more of Plaintiffs’ Marks in

  Defendants’ advertisement and promotion of their counterfeit and infringing branded goods.

  Some Defendants have also misrepresented to members of the consuming public that the

  Counterfeit Goods being advertised and sold by them are genuine, non-infringing goods.

         115.    Additionally, many Defendants are using counterfeits and infringements of one or

  more of Plaintiffs’ Marks in order to unfairly compete with Plaintiffs and others for space within

  organic search engine and social media results, thereby jointly depriving Plaintiffs of a valuable

  marketing and educational tool which would otherwise be available to Plaintiffs and reducing the

  visibility of Plaintiffs’ genuine goods on the World Wide Web and across social media

  platforms.

         116.    Defendants’ above-described actions are in violation of Section 43(a) of the

  Lanham Act, 15 U.S.C. §1125(a).

         117.    Plaintiffs have no adequate remedy at law and have each sustained indivisible

  injury and damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction

  by this Court, Defendants will continue to wrongfully reap profits and each Plaintiff will



                                                   43
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 44 of 51



  continue to suffer irreparable injury to their goodwill and business reputations, as well as

  monetary damages.

                        COUNT III - COMMON LAW UNFAIR COMPETITION

         118.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

  through 102 above.

         119.     This is an action against Defendants based on their promotion, advertisement,

  distribution, sale, and/or offering for sale of goods using or bearing marks which are virtually

  identical to one or more of Plaintiffs’ Marks, in violation of Florida’s common law of unfair

  competition.

         120.     Specifically, Defendants are promoting and otherwise advertising, selling,

  offering for sale, and distributing infringing and counterfeit versions of Plaintiffs’ branded

  goods. Defendants are also using counterfeits and infringements of one or more of Plaintiffs’

  Marks to unfairly compete with Plaintiffs and others for (i) space in search engine and social

  media results across an array of search terms and (ii) visibility on the World Wide Web.

         121.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake, and deception among members of the trade and the general consuming

  public as to the origin and quality of Defendants’ e-commerce stores as a whole and all products

  sold therein by their use of Plaintiffs’ Marks.

         122.     Plaintiffs have no adequate remedy at law and are suffering irreparable injury and

  damage as a result of Defendants’ actions.

                 COUNT IV - COMMON LAW TRADEMARK INFRINGEMENT

         123.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

  through 102 above.



                                                    44
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 45 of 51



           124.   This is an action for common law trademark infringement against Defendants

  based on their promotion, advertisement, offering for sale, and/or sale of their Counterfeit Goods

  bearing one or more of Plaintiffs’ Marks. Plaintiffs are the owners of all common law rights in

  and to Plaintiffs’ Marks.

           125.   Specifically, Defendants are promoting and otherwise advertising, distributing,

  offering for sale, and selling goods using and bearing infringements of one or more of Plaintiffs’

  Marks.

           126.   Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake and deception among members of the trade and the general consuming public

  as to the origin and quality of Defendants’ Counterfeit Goods bearing Plaintiffs’ Marks.

           127.   Plaintiffs have no adequate remedy at law and are suffering damages and

  irreparable injury as a result of Defendants’ actions.

                                       PRAYER FOR RELIEF

           128.   WHEREFORE, Plaintiffs demand judgment on all Counts of this Complaint and

  an award of equitable relief and monetary relief against Defendants as follows:

                  a.     Entry of a temporary restraining order, as well as preliminary and

  permanent injunctions pursuant to 15 U.S.C. § 1116 and Federal Rule of Civil Procedure 65

  enjoining Defendants, their agents, representatives, servants, employees, and all those acting in

  concert or participation therewith, from manufacturing or causing to be manufactured, importing,

  advertising or promoting, distributing, selling or offering to sell their Counterfeit Goods; from

  infringing, counterfeiting, or diluting Plaintiffs’ Marks; from using Plaintiffs’ Marks, or any

  mark or trade dress similar thereto, in connection with the sale of any unauthorized goods; from

  using any logo, trade name or trademark or trade design that may be calculated to falsely



                                                   45
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 46 of 51



  advertise the services or goods of Defendants as being sponsored by, authorized by, endorsed by,

  or in any way associated with Plaintiffs; from falsely representing themselves as being connected

  with Plaintiffs, through sponsorship or association, or engaging in any act that is likely to falsely

  cause members of the trade and/or of the purchasing public to believe any goods or services of

  Defendants are in any way endorsed by, approved by, and/or associated with Plaintiffs; from

  using any reproduction, counterfeit, infringement, copy, or colorable imitation of Plaintiffs’

  Marks in connection with the publicity, promotion, sale, or advertising of any goods sold by

  Defendants; from affixing, applying, annexing or using in connection with the sale of any goods,

  a false description or representation, including words or other symbols tending to falsely describe

  or represent Defendants’ goods as being those of Plaintiffs, or in any way endorsed by Plaintiffs

  and from offering such goods in commerce; from engaging in search engine optimization

  strategies using colorable imitations of Plaintiffs’ respective names or trademarks; and from

  otherwise unfairly competing with Plaintiffs.

                 b.      Entry of a temporary restraining order, as well as preliminary and

  permanent injunctions pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the Court’s

  inherent authority, enjoining Defendants and all third parties with actual notice of an injunction

  issued by the Court from participating in, including providing financial services, technical

  services or other support to, Defendants in connection with the sale and distribution of non-

  genuine goods bearing and/or using counterfeits of Plaintiffs’ Marks;

                 c.      Entry of an order pursuant to 28 U.S.C §1651(a), The All Writs Act and

  the Court’s inherent authority, that, upon Plaintiffs’ request, the top level domain (TLD) Registry

  for each of the Subject Domain Names, and any other domain names being used and/or

  controlled by Defendants to engage in the business of marketing, offering to sell, and/or selling



                                                   46
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 47 of 51



  goods bearing counterfeits and infringements of Plaintiffs’ Marks, or their administrators,

  including backend registry operators or administrators, place the Subject Domain Names, and

  any other domains names used by Defendants, on Registry Hold status for the remainder of the

  registration period for any such domain name, thus removing them from the TLD zone files

  which link the Subject Domain Names, and any other domain names used by Defendants, to the

  IP addresses where the associated websites are hosted.

                  d.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority, canceling for the life of the current registration or, at Plaintiffs’

  election, transferring the Subject Domain Names, and any other domain names used by

  Defendants to engage in their counterfeiting of Plaintiffs’ Marks, to Plaintiffs’ control so they

  may no longer be used for illegal purposes.

                  e.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority, that, upon Plaintiffs’ request, the applicable governing Internet

  marketplace website operators and/or administrators for the Seller IDs who are provided with

  notice of an injunction issued by the Court disable and/or cease facilitating access to the Seller

  IDs, and any other alias seller identification names being used and/or controlled by Defendants

  to engage in the business of marketing, offering to sell and/or selling goods bearing counterfeits

  and infringements of Plaintiffs’ Marks.

                  f.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority, that, upon Plaintiffs’ request, any Internet marketplace website

  operators and/or administrators for the Seller IDs, who are provided with notice of an injunction

  issued by the Court identify any e-mail address known to be associated with Defendants’

  respective Seller ID.



                                                    47
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 48 of 51



                 g.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority, that, upon Plaintiffs’ request, any Internet marketplace website

  operators and/or administrators who are provided with notice of an injunction issued by the

  Court permanently remove from the multiple platforms, which include, inter alia, a Direct

  platform, Group platform, Seller Product Management platform, Vendor Product Management

  platform, and Brand Registry platform, any and all listings and associated images of goods

  bearing counterfeits and/or infringements of Plaintiffs’ Marks via the e-commerce stores

  operating under the Seller IDs, and upon Plaintiffs’ request, any other listings and images of

  goods bearing counterfeits and/or infringements of Plaintiffs’ Marks associated with and/or

  linked to the same sellers or linked to any other alias seller identification names being used

  and/or controlled by Defendants to promote, offer for sale and/or sell goods bearing counterfeits

  and/or infringements of Plaintiffs’ Marks.

                 h.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority, that, upon Plaintiffs’ request, Defendants and any Internet

  marketplace website operators and/or administrators who are provided with notice of an

  injunction issued by the Court, immediately cease fulfillment of and sequester all goods of each

  Defendant bearing one or more of Plaintiffs’ Marks in its inventory, possession, custody, or

  control, and surrender those goods to Plaintiffs.

                 i.      Entry of an order requiring Defendants, their agent(s) or assign(s), to

  assign all rights, title, and interest, to their Subject Domain Name(s), and any other domains

  names being used by Defendants to engage in the business of marketing, offering to sell, and/or

  selling goods bearing counterfeits and infringements of Plaintiffs’ Marks, to Plaintiffs and, if

  within five (5) days of entry of such order Defendants fail to make such an assignment, the Court



                                                      48
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 49 of 51



  order the act to be done by another person appointed by the Court at Defendants’ expense, such

  as the Clerk of Court, pursuant to Federal Rule of Civil Procedure 70(a)

                 j.      Entry of an order requiring Defendants, their agent(s) or assign(s), to

  instruct all search engines to permanently delist or deindex the Subject Domain Name(s), and

  any other domains names being used by Defendants to engage in the business of marketing,

  offering to sell, and/or selling goods bearing counterfeits and infringements of Plaintiffs’ Marks,

  and, if within five (5) days of entry of such order Defendants fail to make such a written

  instruction, the Court order the act to be done by another person appointed by the Court at

  Defendants’ expense, such as the Clerk of Court, pursuant to Federal Rule of Civil Procedure

  70(a).

                 k.      Entry of an order requiring, upon Plaintiffs’ request, Defendants to request

  in writing permanent termination of any messaging services, Seller IDs, user names, and social

  media accounts they own, operate, or control on any messaging service and social media

  platform;

                 l.      Entry of an order requiring Defendants to account to and pay Plaintiffs for

  all profits and damages resulting from Defendants’ trademark counterfeiting and infringing and

  unfairly competitive activities and that the award to Plaintiffs be trebled, as provided for under

  15 U.S.C. §1117, or, at Plaintiffs’ election with respect to Count I, that Plaintiffs be awarded

  statutory damages from each Defendant in the amount of two million dollars ($2,000,000.00) per

  each counterfeit trademark used and product type sold, as provided by 15 U.S.C. §1117(c)(2) of

  the Lanham Act.

                 m.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Plaintiffs’

  costs and reasonable attorneys’ fees and investigative fees associated with bringing this action.



                                                   49
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 50 of 51



                 n.      Entry of an order that, upon Plaintiffs’ request, Defendants and any

  financial institutions, payment processors, banks, escrow services, money transmitters, or

  marketplace platforms, and their related companies and affiliates, identify and restrain all funds,

  up to and including the total amount of judgment, in all financial accounts and/or sub-accounts

  used in connection with the Seller IDs and Subject Domain Name, or other alias seller

  identification or e-commerce store names, or domain names and/or websites used by Defendants

  presently or in the future, as well as any other related accounts of the same customer(s) and any

  other accounts which transfer funds into the same financial institution account(s), to be

  surrendered to Plaintiffs in partial satisfaction of the monetary judgment entered herein.

                 o.      Entry of an award of pre-judgment interest on the judgment amount.

                 p.      Entry of an order for any further relief as the Court may deem just and

  proper.

  DATED: July 13, 2020.                         Respectfully submitted,

                                                STEPHEN M. GAFFIGAN, P.A.

                                                By: s:/Stephen M. Gaffigan/____
                                                Stephen M. Gaffigan (Fla. Bar No. 025844)
                                                Virgilio Gigante (Fla. Bar No. 082635)
                                                T. Raquel Rodriguez-Albizu (Fla. Bar. No. 103372)
                                                401 East Las Olas Blvd., #130-453
                                                Ft. Lauderdale, Florida 33301
                                                Telephone: (954) 767-4819
                                                E-mail: stephen@smgpa.net
                                                E-mail: leo@smgpa.net
                                                E-mail: raquel@smgpa.net

                                                Attorneys for Plaintiffs




                                                  50
Case 0:20-cv-61404-DPG Document 1 Entered on FLSD Docket 07/13/2020 Page 51 of 51



                                       SCHEDULE “A”




    [This page is the subject of Plaintiff’s Motion to File Under Seal. As such, this page has
                        been redacted in accordance with L.R. 5.4(b)(1)]




                                               51
